Citation Nr: 9927548	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-06 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or 
based on being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  The appellant is his surviving spouse.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  By means of a February 1995 order, the Board 
remanded this case for further development.  The RO has 
conducted additional development and the claim is returned to 
the Board.


FINDINGS OF FACT

1.  All necessary attempts to obtain the relevant evidence 
necessary for an equitable disposition of this appeal have 
been made.

2.  The appellant's current diagnoses include high blood 
pressure, cardiomegaly, bronchial asthma, pseudophakia of the 
left eye with intraocular lens implant, status post old 
myocardial infarct, systolic murmur grade III with 
arteriosclerotic, and generalized anxiety disorder with 
depression.

3.  The appellant's disabilities do not necessitate the aid 
or assistance of another person to help her walk, cook, 
bathe, or dress on a regular basis, and she does not require 
the assistance of another person on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment; nor do her disabilities substantially confine 
her to her home.

4. The appellant is not blind or a patient in a nursing home.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, based on the need for aid and attendance or due to 
housebound status, have not been met. 38 U.S.C.A. §§ 1541, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, she has presented a claim that is 
plausible.  All necessary action to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.  The Board notes, in particular, that the RO has 
made reasonable efforts to obtain all relevant evidence and 
has provided the appellant with a reasonable period of time 
to submit all relevant evidence. Accordingly, the Board finds 
that all relevant facts have been properly developed, and 
that the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The appellant contends that she suffers from high blood 
pressure, chronic coughing, nervousness, memory loss, an 
imbalance condition due to ear infections, and a heart 
condition.  She claims that she is unable to locate anything 
in the house.  She reportedly needs assistance in the 
bathroom, with bathing, feeding, dressing and undressing.  
She reports that she becomes so nervous sometimes that 
someone has to hold her to walk.  She states that her Social 
Security benefits have been assigned to a guardian because 
she is incompetent to handle her funds.  Her guardian 
reportedly pays her bills, buys whatever she needs, cooks for 
her, feeds her, bathes her, assists her in the bathroom, 
dresses her, and does her household chores.  
  
Records from the Social Security Administration (SSA) include 
a private psychiatric examination report, dated in June 1967, 
which was conducted to determine the appellant's ability to 
handle funds.  The examination report indicates that she 
suffered from extreme anxiety, auditory and visual 
hallucinations, inability to control aggressive impulses, 
delusions of persecution, impaired cognitive functions of the 
ego, and that she had impaired reality testing.  The examiner 
found that the appellant was severely ill and in need of 
close and intensive psychiatric treatment.  She was found 
mentally incapacitated and unable to handle funds.  Copies of 
checks from the SSA submitted by the appellant indicate that 
her checks are assigned to a guardian or trustee for her 
benefit.  


The medical evidence of record includes an aid and 
attendance/housebound examination report, dated in December 
1991, which indicates that the appellant had no restrictions 
of the upper extremity with particular reference to grip, 
fine movements, and ability for self feeding, to button 
clothing, shaving and attending to the needs of nature.  The 
examiner indicated, in response to the question of whether 
there were any restrictions of each lower extremity with 
particular reference to extent of limitation of motion, 
atrophy, contractures or other interference, that there were 
no restrictions.  Restrictions of the spine, trunk and neck 
were "gen. Myalgias + [illegible]."  The legible (and 
relevant) portions of the examiner's response to the question 
of "other pathology including the effects of advancing age, 
such as dizziness, loss of memory, poor balance which affects 
claimant's ability to perform self-care, ambulate or travel 
beyond the premises of the home . . .," indicates that she 
had progressive cerebral deteriorations, forgot things 
frequently, and that her only medication at that time was for 
high blood pressure.  The examiner stated that she needed aid 
with all her daily necessities.  The examiner also stated 
that she was unable to walk without the assistance of another 
person.  

Report of a VA psychiatric examination, dated in December 
1991, indicates that the appellant reported that she was 
incapacitated because her husband died.  She lived with her 
son.  She reported that she did not remember many things, 
that she slept only a few hours, and that she was "able to 
read a lot and takes [sic.] of a few things at home."  She 
reported that she did not go out of the house without her 
children who accompany her and assist her with the shopping.  
She received medication for high blood pressure.  Mental 
status examination showed that she was alert and oriented x 
3.  Her mood was depressed and very anxious.  Her affect was 
blunted.  Attention and concentration was good.  Speech was 
clear and coherent in thought.  She was not suicidal or 
homicidal.  Insight and judgment were good.  She showed good 
impulse control.  Her diagnosis was dysthymia and high blood 
pressure.   Her GAF score was 70.  She was found competent to 
handle VA funds.

A report of a VA mental disorders examination dated in June 
1996, indicates that the appellant admitted to abusing 
alcohol in the past and that during the examination "a 
marked alcohol breath" was observed.  She stated "I live 
alone, I throw the cloths [sic.] in the washer machine or I 
do anything.  I do the groceries shopping  [sic.], I cook 
whatever I can, sometimes my neighbors help me."  (See 
Spanish to English translation.)  Objective findings were 
that she was rather thin and did not look clean.  She had 
poor personal hygiene.  She was not groomed.  She also had 
poor oral hygiene.  Nevertheless, she was in contact with 
reality.  She knew she was in the hospital, was aware of the 
reason for the evaluation.  Her response to questions were 
coherent and relevant.  There was marked evasiveness 
superficially, and a strong denial.  She admitted to 
drinking, but claimed that it was only two or three beers 
occasionally.  She was grossly oriented and her memory was 
grossly preserved.  Her affect and behavior was rather 
inappropriate.  There were no suicidal ruminations.  Judgment 
was poor.  The diagnosis was substance use disorder, alcohol 
dependence.  Her GAF score was 60, and she was found 
competent to handle VA funds.  There were no psychiatric 
indications for close supervision.

A report of a VA aid and attendance/housebound examination, 
dated in June 1996, indicates that the appellant was brought 
to the examination by her son.  She had a history of chronic 
nervous disorder requiring hospitalization once in 1968 and 
outpatient treatment since then.  She complained of insomnia, 
nervousness, restlessness, and tremulousness.  She denied a 
history of major physical illnesses.  She was not 
hospitalized, bedridden, or blind.  Her build, state of 
nutrition, and general appearance were good.  Her gait was 
normal and posture was erect.  Her blood pressure was 140/90.  
There were no restrictions or amputations in the upper or 
lower extremities.  Weight bearing, balance, and propulsion 
were normal in the lower extremities.  It was noted that she 
had a very strong alcohol breath at 10:30 in the morning.  
She was able to attend to her needs of nature and her 
personal hygiene.  She lived alone and took care of all 
household chores.  She walked to town 18 km away once or 
twice each week to get her mail.  She walked locally every 
day for about one hour.  She was able to walk without 
assistance.  She used no mechanical aid and did not need an 
attendant.

A report of a VA psychiatric examination, dated in July 1998, 
indicates that the appellant reported that in 1968, she had a 
work accident where she punctured one of her fingers with a 
needle.  She was given a Tetanus shot and developed an 
adverse reaction, went into coma and had to be hospitalized.  
Shortly thereafter, her 15 year old daughter died and she was 
hospitalized for a neuropsychiatric condition.  She reported 
that she had been receiving treatment for her nervous 
condition since that time.  She stated that she had episodes 
of anxiety and tremulousness that gets to the point where she 
sometimes requires to be given intramuscular medication.  She 
described episodes of cryfulness and emotional ups and downs.   

Objective findings showed that the appellant was well-
developed and casually dressed and groomed.  She was 
noticeably anxious and somewhat tremulous during the course 
of the interview but she was in contact with reality.  Her 
answers were relevant, coherent, and logical.  She was on the 
verge of tears on various occasions, although she did not cry 
overtly.  She was not delusional or hallucinating.  She was 
not suicidal or homicidal.  She described strong and 
persistent anxiety sometimes accompanied by tremulousness.  
Some hysterical characteristics in her personality were 
noticed and she had a tendency to get depressed.  The affect 
that she displayed was adequate.  The mood was anxious and 
somewhat depressed.  She was oriented to person, place, and 
time.  Memory was adequate.  Intellectual functioning was 
average and judgment was fair.  Her insight was poor.  She 
was found mentally competent to handle her VA funds.  The 
diagnosis was generalized anxiety disorder, chronic, with 
depression.  Her GAF score was 50.

A report of a VA aid and attendance/housebound examination, 
dated in July 1998, reports under "Medical History 
(subjective complaints)," that the appellant was a 73 year 
old female who was accompanied by her son.  She was alert, 
oriented, coherent, and walking alone without assistance or 
aid.  She required attendance in reporting to the 
examination.  She was not in a wheelchair or bedridden.  She 
had refractive error corrected with eyeglasses.  She also had 
left eye cataract extraction with intraocular lens implant.  
She also had senile cataract in the right eye.  She needed 
"supervision and company, helped in occasions due to her 
nervous condition and shaking of hands, help for clothing and 
bathing."  She had a history of cardiomegaly since 1997.  
Neuropsychiatric condition, high blood pressure, bronchial 
asthma, history of hypokalemia, cataract extraction with 
intraocular lens implant in the left eye, history of renal 
lithiasis and urine incontinence with descendent urine 
bladder.  

The appellant's present complaints were that she had loss of 
memory, nervousness, anxiousness, insomnia, anorexia, urine 
incontinence,  and that she was depressed.  In a typical day, 
she sits all day in her bedroom.  Physical examination 
(objective findings) showed that she was alert, oriented, 
coherent, depressed and sad.  Build and posture was erect and 
state of nutrition was satisfactory.  She had satisfactory 
locomotion with extremity tremors.  Her blood pressure was 
170/115.  Electrocardiogram showed left atrial enlargement, 
inferior infarct of undetermined age.  She had tremors of the 
upper extremity.  She also had degenerative joint disease of 
joints with satisfactory movement, coordination, and grip in 
the upper extremities.  Examination of the lower extremities 
showed degenerative joint disease, satisfactory movement and 
coordination with satisfactory locomotion.  She had no 
limitation of motion, no muscular atrophy or weakness, and no 
deficit in weight-bearing.  She had satisfactory balance with 
slow propulsion.  She also had degenerative joint disease of 
the spine and few wheezes in bronchial tree on auscultation.  
She ambulated alone without assistance or aid, slow 
locomotion but satisfactory propulsion and balance.  She did 
not need any mechanical aid.  She was able to leave the house 
accompanied at anytime.  The diagnoses included 1) high blood 
pressure, unstable; 2) Status post old myocardial infarct; 3) 
cardiomegaly; 4) systolic murmur grade III with 
arteriosclerotic; 5) bronchial asthma; 6) pseudophakia, left 
eye, with intraocular lens implant; 7) senile cataract right 
eye; and 8) degenerative joint disease.

A surviving spouse who has established entitlement to pension 
benefits may receive an increased pension rate by reason of 
need for aid and attendance or by reason of being permanently 
housebound.  38 U.S.C.A. § 1541(d), (3); 38 C.F.R. § 3.351.  
The permanently housebound requirement is met when the 
surviving spouse is substantially confined  to his or her 
home (ward or clinical areas, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime.  38 C.F.R. § 3.351(f).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351.  A surviving spouse 
will be considered to be in need of aid and attendance if (1) 
he/she is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
he/she is a patient in a nursing home because of mental or 
physical incapacity; or (3) he/she establishes a factual need 
for aid and attendance under the criteria set forth under 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351. 

The provisions of 38 C.F.R. § 3.352(a) provide that when 
determining whether a person  is considered to be in need of 
regular aid and attendance, consideration will be given to:  
(1) the claimant's inability to dress or undress herself or 
to keep herself ordinarily clean and presentable; (2) 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; (3) inability of 
claimant to feed herself through loss of coordination of the 
upper extremities or through extreme weakness; (4) inability 
to attend to the wants of nature; or (5) incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to her daily environment.  "Bedridden will be a 
proper basis for the determination.  "Bedridden" is that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  See 38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.351, 3.352.  

Having considered the evidence of record and the applicable 
laws, the Board finds that the criteria for an increased 
pension rate based on being housebound or having need for 
regular aid and attendance have not been met.  First, the 
Board notes that the medical evidence of record establish 
that she is able to leave the house at any time.  While she 
voluntarily spends most of her time in her home, she is not 
shown to be substantially confined to her home or immediate 
premises by reason of her disabilities.  Nor does the 
evidence show that she is blind, or in a nursing home.  The 
Board notes her assertions pertaining to her inability to 
care for herself.  The Board also notes that a 1991 VA 
examination indicated that she needed assistance with walking 
and with all her daily necessities.  However, the examiner 
does not offer any objective findings for that conclusion.  
In fact, the examiner essentially reported that the appellant 
had no restrictions of either upper or lower extremity.  

More importantly, the Board notes that subsequent medical 
records indicate aid and attendance of another person was not 
medically necessary.  The Board notes that  objective 
findings during last aid and attendance examination of record 
showed that she had satisfactory movement, locomotion, and 
coordination in both the upper and lower extremities.  She 
also had satisfactory grip in the upper extremities.  She was 
able to ambulate alone and had satisfactory propulsion and 
balance.  While the appellant's subjective complaints 
included needing supervision and company to assist her with 
clothing and bathing, the objective findings noted by the 
examiner do not support such need.  The Board also notes that 
psychiatric findings indicate that she was in contact with 
reality, oriented to person, place, and time, and that her 
memory was adequate.  She was found mentally competent to 
handle her VA funds and was assigned a GAF score of 50 due to 
her anxiety disorder and depression.  These findings clearly 
do not show that her psychiatric disability is such that she 
needs regular assistance to care for herself or protect 
herself from hazards or dangers incident to her daily 
environment.  While she may receive assistance from others in 
her daily activities, the medical evidence of record does not 
establish that this is medically necessary.  

The Board also notes that Social Security records indicate 
that a psychiatric evaluation, which was conducted in 1967, 
determined that she was unable to handle her funds.  The 
Board further notes that her Social Security funds are 
currently assigned to a guardian or trustee for her benefit.  
However, given the current medical findings, this evidence 
does not provide any basis for a finding of being housebound 
or needing regular aid and attendance.  Accordingly, the 
Board finds that the claim must be denied.



ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or 
based on being permanently housebound is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

